        Case 1:20-cv-03200-KPF Document 20 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANALISSE CASTILLO,

                          Plaintiff,
                                                     20 Civ. 3200 (KPF)
                   -v.-
                                                          ORDER
INTERNATIONAL PROACTIVE
SECURITY INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference scheduled in this matter for April 28, 2021, at

3:00 p.m. will proceed telephonically. At the designated date and time, the

parties shall call (888) 363-4749 and enter access code 5123533#. Please note,

the conference line will not be available prior to 3:00 p.m.

      SO ORDERED.

Dated: April 21, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
